Exhibit 10.2

RODMAN & RENSHAW CAPITAL GROUP, INC.

2010 STOCK AWARD AND INCENTIVE PLAN

Restricted Stock Units Agreement
(Employees – 2011 Performance-Vesting Grant)

This Restricted Stock Units Agreement (the “Agreement,” which includes the
“Terms and Conditions of Restricted Stock Units” attached hereto) confirms the
grant on April 8, 2010 (the “Grant Date”), by Rodman & Renshaw Capital Group,
Inc., a Delaware corporation (the “Company”), to Anthony Sanfilippo (“Employee”)
of Restricted Stock Units (“RSUs”), as follows:

 

 

 

 

Number granted:          482,500 RSUs

 

 

 

 

RSUs vest:

 

 

 

 

 

The RSUs, provided they have not previously been forfeited as provided herein,
shall vest as to one-fifth of the underlying shares on each of April 8, 2012,
April 8, 2013, April 8, 2014, April 8, 2015 and April 8, 2016 (each a “Stated
Vesting Date”) subject in each year to the Company having achieved “non-GAAP net
income before executive bonuses plus or minus adjustments for certain events
related to non-cash principal transactions, non-recurring legal fees and the
impairment of goodwill and other intangible assets, as calculated consistent
with past practice” for the respective preceding calendar year, failing which
the RSUs for such year shall be forfeited (except as otherwise provided in
Section 4 below). In addition, the RSUs, if not previously forfeited, will
become immediately vested upon a Change in Control and will vest on an
accelerated basis upon the occurrence of certain events relating to Termination
of Employment (as defined below), in accordance with Section 4 hereof.

 

 

 

 

Further restriction and settlement:

 

 

 

 

Any RSUs that vest as provided above and are not forfeited remain subject to the
further restriction that they shall be settled on April 8, 2016 except that
during the period following vesting of such RSUs and ending April 8, 2016 (the
“Mandatory Restriction Period”), settlement of the vested RSUs shall be
accelerated upon occurrence of certain events as set forth in Section 4(a) or
4(d) below, subject in all cases to Section 6 below. Such RSUs shall be settled
at the applicable date by delivery of one share of the Company’s Common Stock,
$.001 par value, for each RSU being settled, with such delivery to occur in the
manner determined by the Company but not later than 30 days after the applicable
settlement date, except that if termination is governed by Section 4(b) below
this period shall be 60 days and if termination results from death settlement
shall be on the 60th day following death.

 

 

 

 

 

Settlement of RSUs at any settlement date is subject to compliance with
requirements under Section 409A of the Internal Revenue Code (the “Code”), as
required under Section 6 below. In the case of any settlement triggered by a
Termination of Employment, the six-month delay rule under Section 409A may
apply, as provided in Section 6 below.

* * * * * *

          The RSUs are subject to the terms and conditions of the 2010 Stock
Award and Incentive Plan (the “Plan”), and this Agreement, including the Terms
and Conditions of Restricted Stock Units attached hereto. The number of RSUs and
the kind of shares deliverable in settlement of RSUs are subject to adjustment
in accordance with Section 5 hereof and Section 11(c) of the Plan.

1

--------------------------------------------------------------------------------



          Employee acknowledges and agrees that (i) RSUs are nontransferable,
except as provided in Section 3 hereof and Section 11(b) of the Plan, (ii) RSUs
are subject to forfeiture in the event of Employee’s Termination of Employment
in certain circumstances prior to vesting, as specified in Section 4 hereof,
(iii) sales of shares delivered in settlement of RSUs will be subject to the
Company’s policies regulating trading by employees, if applicable, and (iv) a
copy of the Plan and related prospectus have previously been delivered to
Employee or are available upon request of the Company’s General Counsel.

          IN WITNESS WHEREOF, Rodman & Renshaw Capital Group, Inc. has caused
this Agreement to be executed by its officer thereunto duly authorized, and
Employee has duly executed this Agreement, by which each has agreed to the terms
of this Agreement.

 

 

 

 

 

RODMAN & RENSHAW CAPITAL GROUP, INC.

 

 

 

 

 

Date: April 8, 2011

By:

   /s/ David Horin

 

 

 

 

 

 

David Horin

 

 

Chief Financial Officer

 

 

 

Employee:

 

 

Date: April 8, 2011

/s/ Anthony Sanfilippo

 

 

 

 

 

Anthony Sanfilippo

 

2

--------------------------------------------------------------------------------



          TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

          The following Terms and Conditions apply to the RSUs granted to
Employee by Rodman & Renshaw Capital Group, Inc. (the “Company”), as specified
in the Restricted Stock Units Agreement (of which these Terms and Conditions
form a part). Certain terms of the RSUs, including the number of RSUs granted,
vesting date(s) and settlement date, are set forth on the preceding pages.

          1.          General. The RSUs are granted to Employee under the
Company’s 2010 Stock Award and Incentive Plan (the “Plan”), a copy of which is
available for review, along with other documents constituting the “prospectus”
for the Plan, from the Company’s General Counsel. All of the applicable terms,
conditions and other provisions of the Plan are incorporated by reference
herein. Capitalized terms used in this Agreement but not defined herein shall
have the same meanings as in the Plan. If there is any conflict between the
provisions of this document and mandatory provisions of the Plan, the provisions
of the Plan govern. By accepting the grant of the RSUs, Employee agrees to be
bound by all of the terms and provisions of the Plan (as presently in effect or
later amended), the rules and regulations under the Plan adopted from time to
time, and the decisions and determinations of the Company’s Compensation
Committee (the “Committee”) made from time to time, provided that no such Plan
amendment, rule or regulation or Committee decision or determination shall
materially and adversely affect the rights of the Employee with respect to
outstanding RSUs.

          2.          Account for Employee. The Company shall maintain a
bookkeeping account for Employee (the “Account”) reflecting the number of RSUs
then credited to Employee hereunder as a result of such grant of RSUs.

          3.          Nontransferability. Until RSUs become settleable in
accordance with the terms of this Agreement, Employee may not transfer RSUs or
any rights hereunder to any third party other than by will or the applicable
laws of descent and distribution, except for transfers to a designated
beneficiary upon death to the extent permitted by the Company and subject to the
conditions under Section 11(b) of the Plan. This restriction on transferability
of the RSUs precludes any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by Employee’s creditors or of
any beneficiary.

          4.          Termination Provisions. In the event of Employee’s
Termination of Employment for any reason before a given RSU has vested, such
unvested RSU shall be forfeited unless otherwise determined by the Committee or
otherwise provided in Subsections (a) – (d) below. Subsection (a) – (d) below
also specify terms regarding acceleration of vesting upon a Change in Control
and settlement.

 

 

 

             (a)          Death or Disability. In the event of the death of
Employee or Employee’s Termination of Employment due to Disability (as defined
in the Plan), all of the RSUs, to the extent then outstanding (i.e., not
previously forfeited) but not previously vested, will vest and become
non-forfeitable immediately, and such RSUs, together with any then-outstanding
RSUs that previously became vested and non-forfeitable, will have a settlement
date that is the 60th day following death, or in the case of Disability, the
date of such Termination of Employment (subject to Section 6(b)).

 

 

 

             (b)          Termination by the Company Not For Cause. In the event
of Employee’s Termination of Employment by the Company not for Cause (as defined
below) and provided Employee signs a standard release of liability in connection
with Employee’s Termination, any then unvested RSUs not previously forfeited
will not be forfeited due to such Termination, and such RSUs will be or become
vested in full if and at such time as the performance goal specified on the
Cover Page hereof has been achieved for any year in the specified performance
period (including any such year prior to the Termination), and such vested RSUs,
together with any then-outstanding RSUs that previously became vested and
non-forfeitable, will be settled at the end of the Mandatory Restriction Period
as provided on the Cover Page hereof (subject to accelerated settlement under
Section 4(a) or 4(d)). The Company will supply to Employee a form of such
release agreement not later than the date of Employee’s termination, which must
be returned

3

--------------------------------------------------------------------------------




 

 

 

within the time period required by law and must not be revoked by Employee
within any applicable revocation period such that the release becomes legally
effective (if no time period is specified by law, the return period shall be 14
days after receipt of the release but not earlier than the date of Termination).
The Company, in determining the time of settlement under this Section 4(b), will
not be influenced by Employee or the timing of any action by Employee including
execution of such a release agreement and expiration of any revocation period.
In particular, the Company retains discretion to deposit shares hereunder in
escrow at any time during such fixed period, so that such deposited amount is
constructively received and taxable income to Employee upon deposit but with
distribution from such escrow remaining subject to Employee’s execution and
non-revocation of such release agreement. If Employee has an Employment
Agreement providing for payment of severance in the event of Termination for
“Good Reason” as defined in such Employment Agreement, then for purposes of this
Agreement a termination by Employee for Good Reason shall be treated as a
Termination by the Company not for Cause and not as a voluntary termination by
Employee.

 

 

 

          (c)          Termination by the Company For Cause or Voluntarily by
Executive. In the event of Employee’s Termination of Employment by the Company
for Cause or Termination of Employment by Employee voluntarily (other than a
Termination for Good Reason if such Termination would be governed by Section
4(b)), the portion of the then-outstanding RSUs not vested at the date of
Termination will be forfeited (unless otherwise determined by the Committee),
and the portion of the then-outstanding RSUs that are vested and non-forfeitable
will be settled at the end of the Mandatory Restriction Period as provided on
the Cover Page hereof (subject to accelerated settlement under Section 4(a) or
4(d)).

 

 

 

          (d)          Change in Control. Upon a Change in Control, vesting of
RSUs shall occur as specified on the Cover Page hereof. Because the RSUs
constitute deferrals of compensation under Code Section 409A, the following rule
will apply to the timing of settlement of such RSUs: RSUs shall be settled
immediately upon the occurrence of a 409A Change in Control but, if a Change in
Control occurs but does not constitute a 409A Change in Control, the RSUs will
be settled at the earliest date thereafter at which the RSUs otherwise are to be
settled hereunder.

 

 

 

          (e)          Certain Definitions. The following definitions apply for
purposes of this Agreement:


 

 

 

 

 

               (i)          “Cause” means “Cause” as defined in any Employment
Agreement between the Company or a subsidiary of the Company and Employee in
effect as of the Grant Date or explicitly made applicable to Employee’s equity
awards (an “Employment Agreement”). In the absence of such an applicable
Employment Agreement provision, “Cause” shall mean (1) the failure by the
Employee to perform the material duties of his or her position, including, by
way of example and not of limitation, the failure or refusal to follow
instructions reasonably given by his or her superiors in the course of
employment; (2) fraud, dishonesty, gross negligence or the willful misconduct on
the part of the Employee in the performance of his or her duties and
responsibilities; (3) the Employee’s violation of federal, state or local
securities laws, rules or regulations or violation of or failure to comply with
the Company’s or its affiliates’ internal policies or the rules and regulations
of the Financial Industry Regulatory Authority (“FINRA”) or any other federal,
foreign or state regulatory agency having jurisdiction over the business conduct
of the Employee as an employee of the Company or its affiliates; (4) the
Employee’s failure to obtain or maintain any license or registration required to
be maintained by the rules and regulations of FINRA, the Securities and Exchange
Commission, or any other federal, foreign or state regulatory agency having
jurisdiction over the business conduct of the Employee as an employee of the
Company or its affiliates; or (5) the Employee’s conviction of a felony or crime
involving moral turpitude; provided that any termination for Cause shall be
effective as follows: (a) immediately upon giving the Employee written notice
thereof stating the reason or reasons therefor with respect to clause (2) or (5)
above, and (b) thirty (30) days after written notice thereof from the Company to
the

4

--------------------------------------------------------------------------------




 

 

 

 

 

Employee specifying the acts or omissions constituting the “Cause” with respect
to clauses (1), (3) and (4) above, but only if the Employee has not cured such
failure within such thirty (30) day period.

 

 

 

 

 

               (ii)          “409A Change in Control” means a Change in Control
as defined in the Plan which constitutes or in connection with which there
occurs an event constituting a change in the ownership of the Company, a change
in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company as defined in Treasury
Regulation § 1.409A-3(i)(5). If a 409A Change in Control would have occurred but
for the fact that a Change in Control has not yet occurred, the 409A Change in
Control will be deemed to have occurred if the Change in Control occurs within
90 days after the 409A Change in Control, but only if the occurrence of the
Change in Control is non-discretionary and objectively determinable at the time
of the 409A Change in Control (in this case, the Employee shall have no
influence on when during such 90-day period the settlement shall occur).

 

 

 

 

 

               (iii)          “Termination of Employment” means the event by
which Employee has a separation from service from the Company and its
subsidiaries within the meaning of Treasury Regulation § 1.409A-1(h).

 

 

 

 

5.

Dividends and Adjustments.


 

 

 

 

          (a)          Dividend Equivalents. Dividend Equivalents will be
credited on RSUs (other than RSUs that, at the relevant record date, previously
have been settled or forfeited) and deemed reinvested in additional RSUs. Such
crediting shall be as follows, except that the Company may vary the manner of
crediting (for example, by crediting cash dividend equivalents rather than
additional RSUs) for administrative convenience, subject to Section 9(a):

 

 

 

 

               (i)          Cash Dividends. If the Company declares and pays a
dividend or distribution on shares in the form of cash, then additional RSUs
shall be credited to Employee’s Account in lieu of payment or crediting of cash
dividend equivalents equal to the number of RSUs credited to Employee’s Account
as of the relevant record date multiplied by the amount of cash paid per share
in such dividend or distribution divided by the Fair Market Value of a share at
the payment date for such dividend or distribution.

 

 

 

 

 

               (ii)          Non-Common Stock Dividends. If the Company declares
and pays a non-cash dividend or distribution on shares in the form of property
other than shares, then a number of additional RSUs shall be credited to
Employee’s Account as of the payment date for such dividend or distribution
equal to the number of RSUs credited to Employee’s Account as of the record date
for such dividend or distribution multiplied by the fair market value of such
property actually paid as a dividend or distribution on each outstanding share
at such payment date, divided by the Fair Market Value of a share at such
payment date.

 

 

 

 

 

               (iii)          Common Stock Dividends and Splits. If the Company
declares and pays a dividend or distribution on shares in the form of additional
shares, or there occurs a forward split of shares, then a number of additional
RSUs shall be credited to Employee’s Account as of the payment date for such
dividend or distribution or forward split equal to the number of RSUs credited
to Employee’s Account as of the record date for such dividend or distribution or
split multiplied by the number of additional shares actually paid as a dividend
or distribution or issued in such split in respect of each outstanding share.

 

 

 

 

          (b)          Adjustments. The number of RSUs credited to Employee’s
Account and/or the property deliverable upon settlement of RSUs shall be
appropriately adjusted (taking into account any Dividend Equivalents credited
under Section 5(a)) in order to prevent dilution or enlargement of Employee’s
rights with respect to RSUs in connection with, or to reflect any changes in

5

--------------------------------------------------------------------------------




 

 

 

 

the number and kind of outstanding shares resulting from, any transaction that
constitutes an “equity restructuring” as defined under FASB ASC Topic 718.

 

 

 

 

          (c)          Risk of Forfeiture and Settlement of Dividend Equivalents
and RSUs Resulting from Adjustments. RSUs, cash and other property deliverable
in settlement of RSUs which directly or indirectly result from the crediting of
Dividend Equivalents under Section 5(a) or adjustments to RSUs under Section
5(b) shall be subject to the same risk of forfeiture (including additional
forfeiture terms of Section 7 below) as applies to the original granted RSU and
will be settled at the same time as such original granted RSU.

 

 

 

 

6.

Settlement.

 

 

 

 

          (a)          Generally. Because the RSUs constitute a deferral of
compensation subject to Code Section 409A, settlement of such RSUs may not be
accelerated in the discretion of the Company except to the extent permitted
under Treasury Regulation § 1.409A-3 (accelerated vesting of all RSUs is
permissible, however). In any case in which a period is specified for delivery
of shares following an applicable settlement date, if such period spans more
than one calendar year, the determination as to the year in which shares will be
delivered in settlement shall be made solely by the Company without any
influence whatsoever by the Employee in such determination. Other provisions of
this Agreement notwithstanding, under U.S. federal income tax laws and Treasury
Regulations (and other applicable guidance) as presently in effect or hereafter
implemented: (i) if the timing of any distribution in settlement of RSUs would
result in Employee’s constructive receipt of income relating to the RSUs prior
to such distribution, the date of distribution will be the earliest date after
the specified date of distribution that distribution can be effected without
resulting in such constructive receipt; and (ii) any rights of Employee or
retained authority of the Company with respect to RSUs hereunder shall be
automatically modified and limited to the extent necessary so that Employee will
not be deemed to be in constructive receipt of income relating to the RSUs prior
to the distribution and so that Employee shall not be subject to any penalty
under Section 409A.

 

 

 

 

          (b)           The Six-Month Delay Rule. In furtherance of Section
6(a), the six-month delay rule will apply to RSUs if the following four
conditions are met:

 

 

 

 

 

 

o

Employee has a Termination of Employment;

 

 

o

A settlement of the RSUs is triggered by the Termination (but not due to death);

 

 

o

Employee is a “key employee” (as defined in Code Section 416(i) without regard
to paragraph (5) thereof). The Company will determine status of “key employees”
annually, under administrative procedures applicable to all Section 409A plans;
and

 

 

o

The Company’s stock is publicly traded on an established securities market or
otherwise.

 

If it applies, the six-month delay rule will delay a settlement of such RSUs
triggered by the Termination of Employment where the settlement otherwise would
be within six months after the Termination:

 

 

o

Any delayed settlement shall be made on the date six months after Termination of
Employment;

 

 

o

During the six-month delay period, accelerated settlement will be permitted in
the event of the participant’s death and for no other reason (including no
acceleration upon a Change in Control); and

 

 

o

Any settlement that is not triggered by a Termination of Employment, or is
triggered by a Termination of Employment but would be made more than six months
after the Termination (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.

          7.          Employee Representations and Warranties Upon Settlement.
As a condition to the settlement of the RSUs, the Company may require Employee
to make any representation or warranty to the Company as may be required under
any applicable law or regulation, provided that the Company shall

6

--------------------------------------------------------------------------------



give notice to Employee of such requirement no later than the applicable
settlement date and Employee must respond within ten business days of receipt of
such notice (or any earlier date as may be required in order to remain in
compliance with Code Section 409A) in order to satisfy this condition.

 

 

 

8.          Other Terms Relating to RSUs.

 

 

 

             (a)          Fractional RSUs and Shares. The number of RSUs
credited to Employee’s Account shall include fractional RSUs, if any, calculated
to at least three decimal places, unless otherwise determined by the Committee.
Unless settlement is effected through a third-party broker or agent that can
accommodate fractional shares (without requiring issuance of a fractional share
by the Company), upon settlement of the RSUs Employee shall be paid, in cash, an
amount equal to the value of any fractional share that would have otherwise been
deliverable in settlement of such RSUs.

 

 

 

             (b)          Mandatory Tax Withholding. Unless otherwise determined
by the Committee, at the time of settlement the Company will withhold from any
shares deliverable in settlement of the RSUs, in accordance with Section
11(d)(i) of the Plan, the number of shares having a value equal to the amount of
income taxes, employment taxes or other withholding amounts required to be
withheld under applicable local laws and regulations, and pay the amount of such
withholding taxes in cash to the appropriate taxing authorities. Fractional
shares will not be withheld, but the Company will make reasonable arrangements
regarding such fractional shares with a view to complying with requirements
under FASB ASC Topic 718 to avoid recognition of expense. Employee will be
responsible for any taxes relating to the RSUs not satisfied by means of such
mandatory withholding. Please note that, upon the lapse of the risk of
forfeiture relating to RSUs for which settlement is delayed, the Company is
required to withhold from Employee Social Security and Medicare taxes (FICA) at
the applicable minimum statutory rate at such time, even though the RSUs will
not be settled until the end of the Mandatory Restriction Period or other
applicable settlement date. Such withholding will be based upon the aggregate
Fair Market Value of the shares underlying the RSUs at the applicable date, and
will be required to be paid by Employee separately at that time or deducted from
Employee’s salary in the payroll period that immediately follows the applicable
tax date.

 

 

 

             (c)          Employee Consent. By signing this Agreement, Employee
voluntarily acknowledges and consents to the collection, use processing and
transfer of personal data as described in this Section 8(c). Employee is not
obliged to consent to such collection, use, processing and transfer of personal
data; however, failure to provide the consent may affect Employee’s ability to
participate in the Plan. The Company and its subsidiaries hold, for the purpose
of managing and administering the Plan, certain personal information about
Employee, including Employee’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding in Employee’s
favor (“Data”). The Company and/or its subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of Employee’s participation in the Plan and the Company and/or any of
its subsidiaries may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. Employee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Employee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares on Employee’s behalf to a broker or other third party with whom Employee
may elect to deposit any shares acquired pursuant to the Plan. Employee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect Employee’s ability to participate in the Plan.

7

--------------------------------------------------------------------------------




 

 

 

             (d)          Voluntary Participation. Employee’s participation in
the Plan is voluntary. The value of the RSUs is an extraordinary item of
compensation. Unless otherwise expressly provided in Employee’s Employment
Agreement, the RSUs are not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, and, therefore, the awarding of RSUs to Employee under the Plan
represents a mere investment opportunity.

 

 

 

             (e)          Consent to Electronic Delivery. EMPLOYEE HEREBY
CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN, THE PROSPECTUS FOR THE PLAN AND
OTHER DOCUMENTS RELATED TO THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE
COMPANY WILL DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO EMPLOYEE BY E-MAIL, BY
POSTING SUCH DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC
DELIVERY AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION. THE COMPANY WILL
SEND TO EMPLOYEE AN E-MAIL ANNOUNCEMENT WHEN A NEW PLAN DOCUMENT IS AVAILABLE
ELECTRONICALLY FOR EMPLOYEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE
INSTRUCTIONS ON WHERE THE PLAN DOCUMENT CAN BE FOUND. UNLESS OTHERWISE SPECIFIED
IN WRITING BY THE COMPANY, EMPLOYEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE
PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. EMPLOYEE
WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A
WRITTEN REQUEST FOR A PAPER COPY TO THE ADDRESS SPECIFIED IN SECTION 9(e)
HEREOF. EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE
VALID AND REMAIN EFFECTIVE UNTIL THE EARLIER OF (I) THE TERMINATION OF
EMPLOYEE’S PARTICIPATION IN THE PLAN AND (II) THE WITHDRAWAL OF EMPLOYEE’S
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES
AND AGREES THAT EMPLOYEE HAS THE RIGHT AT ANY TIME TO WITHDRAW HIS OR HER
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE
OF WITHDRAWAL TO THE ADDRESS SPECIFIED IN SECTION 9(e) HEREOF. IF EMPLOYEE
WITHDRAWS HIS OR HER CONSENT TO ELECTRONIC DELIVERY, THE COMPANY WILL RESUME
SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS
RECEIPT OF THE WITHDRAWAL NOTICE. EMPLOYEE ACKNOWLEDGES THAT HE OR SHE IS ABLE
TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING EMPLOYEE THAT THE
PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE
COMPANY DETERMINES IN ITS SOLE DISCRETION.

 

 

 

9.          Miscellaneous.

 

 

 

             (a)          Binding Agreement; Written Amendments. This Agreement
shall be binding upon the heirs, executors, administrators and successors of the
parties. This Agreement constitutes the entire agreement between the parties
with respect to the RSUs, and supersedes any prior agreements or documents with
respect thereto. No amendment or alteration of this Agreement which may impose
any additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the RSUs shall be valid unless
expressed in a written instrument executed by Employee.

 

 

 

             (b)          No Promise of Employment. The RSUs and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Employee has a right to continue as an officer or
employee of the Company for any period of time, or at any particular rate of
compensation. Employee acknowledges and agrees that the Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time, provided, however that any
outstanding RSUs

8

--------------------------------------------------------------------------------




 

 

 

shall not be materially and adversely affected. The grant of RSUs under the Plan
is a one-time benefit and does not create any contractual or other right to
receive a grant of restricted stock units or other equity awards or benefits in
lieu of units or other equity awards in the future. Future grants, if any, will
be at the sole discretion of the Company, including, but not limited to, the
timing of any grant, the number of units or other awards and vesting provisions.

 

 

 

          (c)          Unfunded Plan. Any provision for distribution in
settlement of Employee’s Account hereunder shall be by means of bookkeeping
entries on the books of the Company and shall not create in Employee any right
to, or claim against any, specific assets of the Company, nor result in the
creation of any trust or escrow account for Employee. With respect to Employee’s
entitlement to any distribution hereunder, Employee shall be a general creditor
of the Company.

 

 

 

          (d)          Governing Law. THE VALIDITY, CONSTRUCTION, AND EFFECT OF
THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH THE DELAWARE GENERAL
CORPORATION LAW AND OTHERWISE IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE
GOVERNING CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW. The RSUs and the
granting thereof are subject to the Employee’s compliance with the applicable
law of the jurisdiction of Employee’s employment.

 

 

 

          (e)          Notices. Any notice to be given the Company under this
Agreement shall be addressed to the Company at 1251 Avenue of the Americas, 20th
Floor, New York, NY 10020 attention: General Counsel, and any notice to the
Employee shall be addressed to the Employee at Employee’s address as then
appearing in the records of the Company.

9

--------------------------------------------------------------------------------